Citation Nr: 1632447	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  13-22 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother 


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1969 to May 1973.

These matters come before the Board of Veterans' Appeals (Board) from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas. These claims have since been transferred to the RO in Muskogee, Oklahoma.

The Board notes that in May 2016, the Veteran testified during a travel board hearing before the undersigned Veterans Law Judge (VLJ) regarding these claims. A transcript of that hearing has been associated with the record. 

The issue of entitlement to an earlier effective date for the grant of service connection for posttraumatic stress disorder (PTSD) was raised by the Veteran in a June 2014 claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1. The Veteran has a current bilateral hearing loss disability for VA purposes.

2. The Veteran currently suffers from tinnitus. 

3. There is competent and credible evidence that the Veteran experienced in-service noise exposure.

4. The evidence is at least in relative equipoise as to whether the Veteran's bilateral hearing loss is related to service. 

5. The evidence is at least in relative equipoise as to whether the Veteran's tinnitus is related to service.
CONCLUSIONS OF LAW

1. Resolving any doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met. 38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2. Resolving any doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As the Board grants entitlement to service connection for bilateral hearing loss and tinnitus, which constitutes a complete grant of the Veteran's claims, no discussion of VA's duty to notify or assist is necessary.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015). Service connection may also be granted for any disease initially diagnosed after service when the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2015).

To establish service connection, there must be competent evidence of: (1) The current existence of the disability for which service connection is being claimed; 
(2) a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) a nexus or connection between the disease, injury, or event in service and the current disability. Shedden v. Principi, 381 F.3d 1163 (2004).

Here, the Veteran contends that service connection is warranted for both bilateral hearing loss and tinnitus. The Board will address each claim in turn. 

Bilateral Hearing Loss

At the outset, the Board first finds that the Veteran has a bilateral hearing loss disability for VA purposes. Hearing loss is considered a disability for VA purposes when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz (Hz) is 40 decibels or greater; when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores, using the Maryland CNC test, are less than 94 percent. 38 C.F.R. § 3.385 (2015). Here, the Veteran most recently underwent audiological testing in June 2016. At that time, the Veteran's audiometric results were as follows:

Hertz
500
1000
2000
3000
4000
Right Ear
35
35
40
60
65
Left Ear
25
20
40
65
65

Further, the Veteran registered speech recognition scores of 88 percent for his right ear and 80 percent for his left ear. As such, the Board finds that the Veteran has a current bilateral hearing loss disability for VA purposes, such that the first Shedden element has been met. 

The Board also finds competent and credible evidence of noise exposure during service. In multiple lay statements and during his May 2016 hearing testimony, the Veteran cited several examples of noise exposure during active duty, including unprotected exposure to rifle fire, mortar fire, and grenades during combat.  

The Veteran's testimony is both competent and credible. A veteran is competent to report that which he perceives through the use of his senses, including symptoms capable of being observed. See Washington v. Nicholson, 19 Vet. App. 362, 368   (2005); Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses). Further, the Veteran's service records confirm his exposure to combat in Vietnam, and do not indicate that the Veteran was fitted for ear protection during service. The Veteran's descriptions of the in-service events are consistent with the nature of his service, and his reports are well-documented and unvarying throughout the record. The Veteran's brother further testified as to the Veteran's credibility during the May 2016 hearing. Accordingly, the Board finds that the second Shedden element has been met.

Finally, the Board notes that there are conflicting nexus opinions of record. The Veteran underwent VA audiological examination in June 2013. At that time, the VA examiner opined that it is less than likely that the Veteran's hearing loss was related to his duties while in military service. In doing so, the examiner noted that the Veteran's hearing was within normal limits at both entrance and separation. Further, current scientific studies provide no basis for the existence of delayed-onset hearing loss. As such, the examiner opined that the Veteran's hearing loss was more likely related to his significant, 20+ years working in construction with the limited use of hearing protection.  

However, the Board affords limited probative value to the June 2013 VA examiner's opinion. See Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (holding the Board, as fact finder, must determine the probative value or weight of evidence). First, the Veteran's audiometric thresholds were unable to be reliably obtained during this examination. As such, the examiner was offering a nexus opinion absent a full understanding of the onset of the disability or its current severity. Further, the examiner's opinion is largely premised upon the Veteran's extended career working in construction with the limited use of hearing protection. However, additional evidence of record establishes only that the Veteran was afforded hearing protection at work, and not that his use of such protection was limited. See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding a medical opinion based upon an inaccurate factual premise is not probative).

Additionally, the record also contains a positive nexus opinion. The Veteran underwent private audiological examination in June 2016. At that time, the physician opined that the Veteran's bilateral hearing loss was at least as likely as not the result of or caused by noise exposure during his military service. In offering this opinion, the examiner noted the Veteran's history of in-service noise exposure, the possible correlation between the onset of the Veteran's bilateral hearing loss and tinnitus, and the Veteran's history of noise exposure working in construction and environmental service. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (holding that the probative value of a medical opinion comes from the "factually accurate, fully articulated, sound reasoning for the conclusion"); see also Reonal, 5 Vet. App. at 461. The Board affords significant probative value to the June 2016 physician's detailed and thorough nexus opinion. 

Therefore, resolving doubt in favor of the Veteran, the Board finds the evidence is at least in relative equipoise as to whether his bilateral hearing loss is causally related to service. As such, service connection is warranted in this case. 38 C.F.R. § 3.102 (2015). See also 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Tinnitus

The Board now turns to the Veteran's claim for entitlement to service connection for tinnitus.

The Board first finds competent evidence of a current disability. During the Veteran's June 2016 private audiological examination, he reported a long-term, constant ringing in his ears. As a layperson is capable of observing tinnitus, the Board finds the Veteran's reports to be sufficient for a finding of a current disability. See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (asserting that a layperson is capable of observing tinnitus). Accordingly, the first Shedden element has been met.

Further, the Board has already determined that competent and credible evidence exists demonstrating in-service noise exposure, for the reasons set forth above. 

Finally, the Board acknowledges that there are again conflicting nexus opinions of record. The June 2013 VA examiner opined that it is less than likely that the Veteran's tinnitus was related to his duties while in military service, and was instead likely related to his extended history working in construction. However, in support of this contention, the VA examiner noted only that there was no evidence in the record that the claimed tinnitus was causally related to noise injury. In doing so, the VA examiner seemingly fails to consider the Veteran's history of in-service noise exposure and his contentions of long-term buzzing in his ears. See 38 C.F.R. § 3.159(c)(4) (2015). Accordingly, the June 2013 examiner's opinion is of limited probative value. 

By contrast, the June 2016 private physician opined that the Veteran's tinnitus was at least as likely as not the result of or caused by noise exposure during his military service. In doing so, the physician acknowledged the Veteran's history of in-service noise exposure, and further noted that tinnitus is one of the most common, and often the first, symptoms of hearing loss. As such, the Board extends significant probative value to the June 2016 private nexus opinion. See Nieves-Rodriguez, 22 Vet. App. at 302-04. 

Therefore, resolving doubt in favor of the Veteran, the Board finds the evidence is at least in relative equipoise as to whether his tinnitus is causally related to service. As such, service connection is warranted in this case. 38 C.F.R. § 3.102 (2015). See also 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


